  Case 1:18-cr-00457-AJT Document 13 Filed 12/17/18 Page 1 of 1 PageID# 60



                                   TYPE OF HEARING:         i.
                                   CASE NUMBER: ifOCf
                                   MAGISTRATE JUDGE: John P. Anderson
                                   DATE:12/17/2018
                                   TIME: 10:00 a.m.
EASTERN DISTRICT OF VIRGINIA       TAPE: FTR RECORDER
                                   DEPUTY CLERK: Whitney Gamett
UNITED STATES OF AMERICA

             VS.




                                                       I

GOVT. ATTY                  Scxv\A-CS
DEFT'S ATTY               V-D^oeY'A ^TVOVA^-y
                   DUTY AFPD



INTERPRETER/LANGUAGE

DEFT INFORMED OF RIGHTS,CHARGES, AND PENALTIES
DEFT INFORMED OF THE VIOLATION(S)( )
COURT TO APPOINT COUNSEL( )               FPD( )CJA( )Conflict List( )

^CAf-X
a\Asgg^\ec|-                          iAY\se^\-^c{.                -
XloXr IS AOV                                          o\^CYX\w^

BOND_ "DedR- ^V7u:c-^ cAr\
      \NitTi^ c<y'r\^X\.cv\'^ ■

NEXT COURT APPEARANCE _              yrcv\ov\.'X-Jtime

                                                                         -30a vY^

                                                            I0miv\.
